DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 08/22/2022 has been entered into this application. 

Response to Arguments
3.	Applicant' s argument, filed on 08/22/2022, with respect to claims 7-8 under U.S.C. 112 have been fully considered and they are persuasive. Therefore, the rejection is withdrawn.

Allowable Subject Matter

4.	Claims 1-8 are allowed. 

Reason for Allowance

5.	The following is a statement of reasons for the indication of allowable subject matter:
6.	As to Claims 1 and 4, the prior arts of record alone or in combination fails to teach or suggest the claimed “wherein the sticking-out portions include a first sticking-out portion formed at the first opening in a plate shape extending along a peripheral edge of the first opening and protruding axially and a second sticking-out portion formed at the second opening in a plate shape extending along a peripheral edge of the second opening and protruding axially, and
wherein a surface of the plate-shaped first sticking-out portion adheres to the
back surface of the first mirror and a surface of the plate-shaped second sticking-out portion adheres to the back surface of the second mirror”, along with all other limitations of claims 1 and 4. 
7.	Hok (US 2008/0061238 A1) teaches a method for manufacturing a gas concentration calculation device but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886